Exhibit 10.1

 





EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), originally made as of the 25th day
of July, 2011, between Majesco Entertainment Company (the “Company”) and Michael
Vesey (“Executive”), is amended and restated as set forth herein, effective as
of August 22, 2013.

 

1.           Term of Employment. The Company hereby agrees to employ Executive,
and Executive agrees to work for the Company, on an at-will basis upon the terms
set forth in this Agreement, for the period commencing March 2, 2011 (the
“Commencement Date”) and ending as provided in this Agreement in accordance with
the provisions of Section 4 (such period of employment is the “Agreement Term”).

 

2.           Title; Capacity. The Company will employ Executive, and Executive
agrees to work for the Company, as its Chief Financial Officer (“CFO”) to
perform the duties and responsibilities inherent in such position and such other
duties and responsibilities as the Company’s Chief Executive Officer (“CEO”) or
Board of Directors (the “Board”) shall from time to time reasonably assign to
him. The Executive will report directly to the CEO and Board of Directors.

 

3.           Compensation and Benefits.

 

(a)           Salary. The Company shall pay Executive an annual base salary of
$300,000 (the “Base Salary”), effective retroactive to May 1, 2013, which shall
be payable in accordance with the Company’s customary payroll practices. The
Base Salary thereafter shall be subject to annual review and increase as
determined by the Company in its discretion each year. However, Executive’s Base
Salary shall not be reduced during the term of this Agreement. Subject to the
foregoing, any decrease in Salary will be considered grounds for a termination
by Executive with good reason as outlined in paragraph 4(e)(ii).

 

(b)           Bonus. During each year of the Agreement Term, Executive shall be
eligible to receive a cash bonus (the “Bonus”) based on a percentage of
Executive’s Base Salary, less applicable payroll withholdings, which Bonus shall
be at the Company’s discretion but shall be no less than bonuses paid to other
top-level executive employees. The amount of the annual Bonus shall be
determined in the sole discretion of the Company and be based on such factors as
the Company establishes. The Bonus shall be payable at such times as bonuses are
paid to other executives of the Company, but not later than ninety (90) days
after the end of each fiscal year of the Company.

 

(c)           In addition Executive shall be entitled to participate in any long
term incentive compensation programs offered to Company executives. It is
expected that such grants will (i) be at a level commensurate with the grants
made to other top-level executive employees, and (ii) be in the form of
restricted stock and/or stock options.

 

(d)           Long-Term Incentives. On the Commencement Date, the Company shall
award Executive 100,000 shares of restricted stock (the “Restricted Stock”)
which restrictions shall lapse as to 33,333 share increments on the first
anniversary of the Commencement Date and the two anniversaries thereafter,
provided Executive continues to be employed by the Company on such dates. The
Executive will also be awarded options to purchase 100,000 shares of stock
vesting over 3 years from the Commencement Date (such options and the Restricted
Stock are collectively referred to herein as the “Initial Grants”). All stock
and options shall be governed by the Company’s applicable stock plans in effect
on the date of grant. The grants were made in addition to the Executive’s
participation in the 2011 long term incentive program (LTIP).

 



 

 

 

(e)           Fringe Benefits. Executive shall be entitled to participate in all
benefit programs that the Company establishes and makes available to its senior
executives. Executive shall also be entitled to take fully paid vacation in
accordance with Company policy, which shall be no less than 4 weeks per calendar
year.

 

(f)           Reimbursement of Expenses. The Company shall reimburse Executive
for such reasonable and necessary business expenses incurred by Executive while
Executive is employed by the Company. Executive must submit any request for
reimbursement no later than ninety (90) days following the date that such
business expense is incurred in accordance with the Company’s reimbursement
policy regarding same and business expenses must be substantiated by appropriate
receipts and documentation.

 

4.           Termination of Employment Period. Executive’s employment shall
terminate upon the earlier to occur of any of the following:

 

(a)           Termination for Cause. At the election of the Company, for Cause.
For the purposes of this Section 4(a), “Cause” for termination shall be deemed
to exist upon the occurrence of any of the following:

 

(i)           a good faith finding by the Company that Executive has engaged in
dishonesty, gross negligence or misconduct that is injurious to the Company
which, if curable, has not been cured by Executive within 10 days after he shall
have received written notice from the Company stating with reasonable
specificity the nature of such conduct;

 

(ii)           Executive’s conviction or entry of nolo contendere (or
international equivalent) to any felony or crime involving moral turpitude,
fraud or embezzlement of Company property;

 

(iii)           Executive’s material breach of this Agreement, which, if
curable, has not been cured by Executive within ten (10) calendar days after
Executive shall have received written notice from the Company stating with
reasonable specificity the nature of such breach; or

 

(iv)           Executive’s material breach of any of the terms of the covenants
set forth in Section 6 below, which, if curable, has not been cured by Executive
within ten (10) calendar days after Executive shall have received written notice
from the Company stating with reasonable specificity the nature of such breach.

 

(b)           Termination by the Company Without Cause. At the election of the
Company, without Cause, at any time, upon thirty (30) days written notice to
Executive.

 



2

 

 

(c)           Death or Disability. The Agreement shall terminate upon
Executive’s death or disability. As used in this Agreement, the determination of
“disability” shall occur when Executive, due to a physical or mental disability,
for a period of 90 consecutive days, or 180 days in the aggregate whether or not
consecutive, during any 360-day period, is unable to perform the services
contemplated under this Agreement. A determination of disability shall be made
by a physician satisfactory to both Executive and the Company, provided that if
Executive and the Company do not agree on a physician, Executive and the Company
shall each select a physician and these two together shall select a third
physician, whose determination as to disability shall be binding on all parties.
Nothing in this Section 4(c) shall be construed to waive Executive’s rights, if
any, under existing law, including, without limitation, the Family and Medical
Leave Act of 1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities
Act, 42 U.S.C. §12101 et seq. Notwithstanding the foregoing, if and only to the
extent that Executive’s disability is a trigger for the payment of deferred
compensation, as defined in Section 409A of Internal Revenue Code of 1986, as
amended (the “Code”), “disability” shall have the meaning set forth in Section
409A(a)(2)(C) of the Code.

 

(d)           Voluntary Termination by Executive. At the election of Executive,
upon not less than thirty (30) days’ prior written notice by Executive to the
Company.

 

(e)           Voluntary Termination by Executive for Good Reason. At the
election of Executive, for Good Reason (as defined herein), at any time upon
thirty (30) days’ prior written notice by Executive to the Company. As used in
this Agreement, “Good Reason” means if the Company, without Executive’s written
consent, fails to cure any one or more of the events or circumstances listed
below within twenty (20) calendar days after receiving written notice from
Executive:

 

(i)           the assignment to Executive of duties materially inconsistent with
those of a Chief Financial Officer or a material diminution in title or
authority;

 

(ii)           any failure by the Company to pay Executive the compensation and
benefits to which Executive is entitled in any material way, including any
reduction in compensation including Base Salary (except as provided in this
Agreement), or payments and benefits to which Executive is entitled under this
Agreement;

 

(iii)           any material breach by the Company of the material terms of this
Agreement; or

 

(iv)           the requirement that Executive relocate to an office location
more than fifty (50) miles outside of the current Company location in Edison,
New Jersey.

 

5.           Effect of Termination.

 

(a)           Termination for Cause, at the Election of Executive, or for Death
or Disability. In the event that Executive’s employment is terminated for Cause
pursuant to Section 4(a), for death or disability pursuant to Section 4(c), or
at the election of Executive pursuant to Section 4(d), the Company shall have no
further obligations under this Agreement other than to pay to Executive for
accrued but untaken vacation days through the last day of Executive’s actual
employment by the Company (“Accrued Obligations”). Notwithstanding the
foregoing, in the event of a termination upon Executive’s death all unvested
restricted stock, stock options and other equity awards (including, without
limitation, the Initial Grants) then held by Executive shall accelerate and
fully vest as of the date of termination. In addition, in the event of a
termination for disability, any unvested restricted stock, stock options and
other equity awards (including, without limitation, the Initial Grants) held by
Executive that would have vested (without the occurrence of any other events)
over the twelve (12) month period immediately following the date of termination
for disability, shall accelerate and vest as of the date of termination.

 



3

 

 

(b)           Termination by the Company Without Cause or for Good Reason. In
the event that the Company terminates Executive’s employment without Cause
pursuant to Section 4(b), or Executive terminates Executive’s employment for
Good Reason, pursuant to Section 4(e), the Company shall pay Executive the
Accrued Obligations in a single lump sum on the next regularly scheduled payroll
date and, upon Executive’s execution and delivery of a general release of claims
in a form acceptable to the Company (and if Executive does not revoke same),
which release shall be executed and delivered no later than fifty-three (53)
days after Executive’s actual termination from the Company, the Company shall
make the following payments and provide the following benefits to Executive:

 

(i)           The Company shall continue to pay to Executive his annual Base
Salary then in effect for a period of twelve (12) months after the effective
date of termination on a regular payroll basis (the “Severance Payment”).

 

(ii)           The Company shall continue its contributions toward Executive’s
health care, dental, disability and life insurance benefits on the same basis as
immediately prior to the date of termination, except as provided below, for
twelve (12) months following the date of termination. During the period the
Company provides Executive with this coverage, an amount equal to the applicable
COBRA premiums (or such other amounts as may be required by law) will be
included in Executive’s income for tax purposes to the extent required by
applicable law and the Company may withhold taxes from Executive’s other
compensation for this purpose. Notwithstanding the foregoing, the Company shall
not be required to provide any health care, dental, disability or life insurance
benefit otherwise receivable by Executive if Executive is actually covered or
becomes covered by an equivalent benefit (at the same cost to Executive, if any)
from another source. Any such benefit made available to Executive shall be
reported to the Company.

 

(iii)           The Company shall pay to Executive an amount equal to the
average of the percentages used to calculate Executive’s “target” Bonus in each
of the previous three (3) fiscal years times Executive’s then current Base
Salary (the “Severance Bonus”), which amount shall be paid immediately after the
effective date of the release, or such later date required by Section 5(e).

 

(iv)           All unvested restricted stock, stock options and other equity
awards (including, without limitation, the Initial Grants) held by Executive at
the time of such termination shall accelerate and fully vest as of the date of
termination.

 



4

 

 

Except with respect to Accrued Obligations, nothing shall be payable under this
provision unless Executive executes a release in favor of the Company relating
to all claims arising out of the employment relationship and/or termination
thereof that is satisfactory to the Company. To the extent required by Section
409A of the Code, the first installment of such Base Salary in the amount of six
(6) months’ Base Salary shall be payable on the first business day following the
six-month anniversary of the effective date of termination, and the remainder
shall be payable in accordance with the Company’s regular payroll procedures
thereafter. If Section 409A of the Code is not applicable at the time of such
termination, such Base Salary continuation shall commence immediately after the
effective date of the release.

 

(c)           Termination in Event of Change of Control. In the event that
Executive’s employment is terminated without Cause, or due to Executive’s
resignation for Good Reason, and such event occurs within twelve (12) months
following a Change of Control as such term is defined below, then:

 

(i)           Executive shall be entitled to receive a payment in the amount of
two (2) years Base Salary in a single lump sum in lieu of the payroll basis
described in Section 5(b)(i) above (except as otherwise provided in Section 5(d)
hereof), which payment shall be made on the eighth day following Executive’s
execution of a release in favor of the Company (which release shall be executed
and delivered no later than fifty-three (53) days after the effective date of
termination), or such later date required by Section 5(e).

 

(ii)           Executive shall also be entitled to a lump sum payment of his
accrued but untaken vacation.

 

(iii)           Executive shall be entitled to receive the Severance Bonus,
which shall be paid in a single lump sum on the eighth day following Executive’s
execution of the release in favor of the Company, or such later date required by
Section 5(e).

 

(iv)           All unvested restricted stock, stock options and other equity
awards (including, without limitation, the Initial Grants) held by Executive at
the time of such termination shall accelerate and fully vest as of the date of
termination.

 

(v)           The Company shall continue its contributions toward Executive’s
health care, dental, disability and life insurance benefits on the same basis as
immediately prior to the date of termination, except as provided below, for
twelve (12) months following the date of termination. During the period the
Company provides Executive with this coverage, an amount equal to the applicable
COBRA premiums (or such other amounts as may be required by law) will be
included in Executive’s income for tax purposes to the extent required by
applicable law and the Company may withhold taxes from Executive’s other
compensation for this purpose. Notwithstanding the foregoing, the Company shall
not be required to provide any health care, dental, disability or life insurance
benefit otherwise receivable by Executive if Executive is actually covered or
becomes covered by an equivalent benefit (at the same cost to Executive, if any)
from another source. Any such benefit made available to Executive shall be
reported to the Company.

 



5

 

 

(d)           “Change of Control” means the occurrence of any of the following
events:

 

(i)           Any consolidation or merger of the Company with or into any other
corporation or entity or person, or any other corporate reorganization, in which
the stockholders of the Company immediately prior to such consolidation, merger
or reorganization, own less than 50% of the voting power of the surviving entity
immediately after such consolidation, merger or reorganization;

 

(ii)           Any transaction or series of related transactions to which the
Company is a party in which in excess of fifty percent (50%) of the Company’s
voting power is transferred; provided that a Change of Control shall not include
(1) any consolidation or merger effected exclusively to change the domicile of
the Company, or (2) any transaction or series of transactions principally for
bona fide equity financing purposes in which cash is received by the Company or
indebtedness of the Company is cancelled or converted or a combination thereof;
or

 

(iii)           A sale, lease or other disposition of all or substantially all
of the assets of the Company.

 

Notwithstanding the foregoing, the benefit described in Section 5(c)(i) hereof
shall be paid on a regular payroll basis (as described in Section 5(b)(i)
above), instead of a single lump sum, unless the Change of Control also
constitutes either a “change in the ownership,” a “change in the effective
control” or a “change in the ownership of a substantial portion of the assets”
of the Company within the meaning of Section 409A of the Code.

 

(e)           Separation from Service. Notwithstanding anything set forth in
Sections 4 and 5 of this Agreement, a termination of employment shall be deemed
not to have occurred until such time as Executive incurs a “separation from
service” with the Company in accordance with Section 409a(a)(2)(A)(v) of the
Code and the applicable provisions of Treasury Regulation Section 1.409A-3.
Moreover, if Executive is a “specified employee”, within the meaning of Section
409A of the Code (as determined pursuant to the Company’s policy for identifying
specified employees) on the date of Executive’s separation from service, then to
the extent required to comply with Section 409A of the Code, any severance
payments under Sections 4 or 5 hereof shall be paid or commence to be paid on
the first business day that is more than six months after the date of his
separation from service.

 

6.           Non-disclosure and Non-competition.

 

(a)           Proprietary Information.

 

(i)           Executive agrees that all information and know-how, whether or not
in writing, of a private, secret or confidential nature concerning the Company’s
business or financial affairs (collectively, “Proprietary Information”) is and
shall be the exclusive property of the Company. By way of illustration, but not
limitation, Proprietary Information may include inventions, products, processes,
methods, techniques, formulas, designs, drawings, slogans, tests, logos, ideas,
practices, projects, developments, plans, research data, financial data,
personnel data, computer programs and codes, and customer and supplier lists.
Executive will not disclose any Proprietary Information to others outside the
Company except in the performance of Executive’s duties or use the same for any
unauthorized purposes without written approval by an officer of the Company,
either during or after Executive’s employment, unless and until such Proprietary
Information has become public knowledge or generally known within the industry
without the fault of Executive, or unless otherwise required by law.

 



6

 

 

(ii)           Executive agrees that all files, letters, memoranda, reports,
records, data, sketches, drawings, laboratory notebooks, program listings, or
other written, photographic, electronic or other material containing Proprietary
Information, whether created by Executive or others, which shall come into
Executive’s custody or possession, shall be and are the exclusive property of
the Company to be used by Executive only in the performance of Executive’s
duties for the Company.

 

(iii)           Executive agrees that Executive’s obligation not to disclose or
use information, know-how, records and tangible property of the types set forth
in Sections 6(a)(i) and 6(a)(ii) above, also extends to such types of
information, know-how, records and tangible property of subsidiaries and joint
ventures of the Company, customers of the Company or suppliers to the Company or
other third parties who may have disclosed or entrusted the same to the Company
or to Executive in the course of the Company’s business.

 

(b)           Inventions.

 

(i)           Disclosure. Executive shall disclose promptly to an officer or to
attorneys of the Company in writing any idea, invention, work of authorship,
whether patentable or unpatentable, copyrightable or uncopyrightable, including,
but not limited to, any computer program, software, command structure, code,
documentation, compound, genetic or biological material, formula, manual,
device, improvement, method, process, discovery, concept, algorithm,
development, secret process, machine or contribution (any of the foregoing items
hereinafter referred to as an “Invention”) Executive may conceive, make, develop
or work on, in whole or in part, solely or jointly with others. The disclosure
required by this Section applies (a) during the period of Executive’s employment
with the Company; (b) with respect to all Inventions whether or not they are
conceived, made, developed or worked on by Executive during Executive’s regular
hours of employment with the Company; (c) whether or not the Invention was made
at the suggestion of the Company; (d) whether or not the Invention was reduced
to drawings, written description, documentation, models or other tangible form;
and (e) whether or not the Invention is related to the general line of business
engaged in by the Company.

 

(ii)           Assignment of Inventions to Company; Exemption of Certain
Inventions. Executive hereby assigns to the Company, without royalty or any
other further consideration, Executive’s entire right, title and interest in and
to all Inventions which Executive conceives, makes, develops or works on during
employment, except those Inventions that Executive develops entirely on
Executive’s own time after the date of this Agreement without using the
Company’s equipment, supplies, facilities or trade secret information unless
those Inventions either (a) relate at the time of conception or reduction to
practice of the Invention to the Company’s business, or actual or demonstrably
anticipated research or development of the Company; or (b) result from any work
performed by Executive for the Company.

 

(iii)           Records. Executive will make and maintain adequate and current
written records of all Inventions. These records shall be and remain the
property of the Company.

 



7

 

 

(iv)           Patents. Subject to Section 6(d), Executive will assist the
Company in obtaining, maintaining and enforcing patents and other proprietary
rights in connection with any Invention covered by Section 6(a). Executive
further agrees that Executive’s obligations under this Section 6(b)(iv) shall
continue beyond the termination of Executive’s employment with the Company, but
if Executive is called upon to render such assistance after the termination of
such employment, Executive shall be entitled to a fair and reasonable rate of
compensation for such assistance. Executive shall, in addition, be entitled to
reimbursement of any expenses incurred at the request of the Company relating to
such assistance.

 

(v)           Prior Contracts and Inventions; Information Belonging to Third
Parties. Executive represents that there are no contracts to assign Inventions
between any other person or entity and Executive. Executive further represents
that (a) Executive is not obligated under any consulting, employment or other
agreement which would affect the Company’s rights or my duties under this
Agreement, (b) there is no action, investigation, or proceeding pending or
threatened, or any basis therefor known to Executive involving Executive’s prior
employment or any consultancy or the use of any information or techniques
alleged to be proprietary to any former employer, and (c) the performance of
Executive’s duties as an Executive of the Company will not breach, or constitute
a default under any agreement to which Executive is bound, including, without
limitation, any agreement limiting the use or disclosure of proprietary
information acquired in confidence prior to engagement by the Company. Executive
will not, in connection with Executive’s employment by the Company, use or
disclose to the Company any confidential, trade secret or other proprietary
information of any previous employer or other person to which Executive is not
lawfully entitled.

 

(c)           Non-competition and Non-solicitation.

 

(i)           As Executive: During Executive’s employment and for a period of
one (1) year after the termination of Executive’s employment with the Company
for any reason, Executive will not, absent the Company’s prior written approval,
directly or indirectly, individually or on behalf of any other person or entity,
whether as principal, agent, stockholder (other than as the holder of not more
than 1% of the combined voting power of the outstanding stock of a public
company), officer or director of any corporation or other business entity, or as
a trustee, fiduciary or in any other similar representative capacity, engage in
the business of the Company. Such period is hereafter referred to as the
“Executive Non-Compete Period”.

 

(ii)           During Executive’s employment with the Company and until the
conclusion of the Executive Non-Compete Period, Executive will not, directly or
indirectly, recruit, solicit or induce, or attempt to recruit, solicit or induce
any employee or employees of the Company to terminate their employment with, or
otherwise cease their relationship with, the Company.

 

(iii)           During Executive’s employment with the Company and until the
conclusion of the Executive Non-Compete Period, Executive will not, directly or
indirectly, solicit, divert or take away, or attempt to solicit, divert or take
away, the business or patronage of any of the clients, customers or accounts, or
prospective clients, customers or accounts, of the Company.

 



8

 

 

(d)           If any restriction set forth in this Section 6 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities, it shall be
interpreted to extend only over the maximum period of time or range of
activities as to which it may be enforceable.

 

(e)           The restrictions contained in this Section 6 are necessary for the
protection of the business and goodwill of the Company and are in exchange for
payments made to Executive and are considered by Executive to be reasonable for
such purpose. Executive agrees that any breach of this Section will cause the
Company substantial and irrevocable damage and therefore, in the event of any
such breach, in addition to such other remedies which may be available, the
Company shall have the right to seek specific performance and injunctive relief.
The Company shall be entitled to recover its reasonable attorneys’ fees in the
event it prevails in such an action.

 

7.           Other Agreements. Executive represents that Executive’s performance
of all the terms of this Agreement as an Executive of the Company does not and
will not breach any (i) other agreement to keep in confidence proprietary
information, knowledge or data acquired by Executive in confidence or in trust
prior to Executive’s employment with the Company or (ii) other agreement to
refrain from competing, directly or indirectly, with the business of any
previous employer or any other party.

 

8.           Notices. All notices required or permitted under this Agreement
shall be in writing and shall be deemed effective upon (a) a personal delivery
or (b) by registered or certified mail, postage prepaid.

 

9.           Entire Agreement. This Agreement, together with any equity
agreements executed by Executive and the Company, embody the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof.

 

10.           Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and Executive.

 

11.           Governing Law and Jury Waiver. This Agreement shall be construed,
interpreted and enforced in accordance with the laws of the State of New Jersey
without regard to principles of conflicts of laws thereunder. The parties agree
to irrevocably waive any right to trial by jury in such an action.

 

12.           Successors and Assigns. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise and
whether or not after a Change of Control) to all or substantially all of the
business or assets of the Company to assume in writing prior to such succession,
and to agree to perform its obligations under this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place. Successions by virtue of the sale of stock
shall be governed by operation of law. This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation into which the Company may be merged or which
may succeed to its assets or business, provided, however, that the obligations
of Executive are personal and shall not be assigned by him.

 



9

 

 

13.           Taxes. All payments required to be made by the Company to
Executive under this Agreement shall be subject to the withholding of such
amounts for taxes and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation. To
the extent applicable, it is intended that the provisions of this Agreement
comply with Code Section 409A or be exempt therefrom, and this Agreement shall
be administered, and all provisions of this Agreement shall be construed, in a
manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A. In the event that any severance payments or benefits
hereunder are determined by the Company to be in the nature of nonqualified
deferred compensation payments, Executive and the Company hereby agree to use
reasonable efforts to take such actions as may be mutually agreed to ensure that
such payments or benefits, to the extent possible, comply with the applicable
provisions of Section 409A of the Code and the official guidance issued
thereunder. Notwithstanding the foregoing, the Company does not guarantee the
tax treatment or tax consequences associated with any payment or benefit arising
under this Agreement. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A of the Code: (a) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, (b) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
and (c) such payments shall be made on or before the last business day of
Executive’s taxable year following the taxable year in which the expense
occurred, or such earlier date as required hereunder.

 

14.           Miscellaneous.

 

(a)           No Waiver. No delay or omission by the Company in exercising any
right under this Agreement shall operate as a waiver of that or any other right.
A waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.

 

(b)           Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

 

(c)           Severability. In case any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

 

(d)           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which, taken
together, shall constitute one and the same instrument.

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have amended and restated this Agreement
as of the day and year set forth above.

 



 

  /s/ Michael Vesey     Michael Vesey                 MAJESCO ENTERTAINMENT
COMPANY                   By: /s/ Jesse Sutton     Its: Chief Executive Officer
 

 

 

 

 

 

 

 

 

 

 

 

 



11

